NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                           DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 18-50112
                                                     18-50113
                Plaintiff-Appellee,
                                                D.C. Nos. 3:16-cr-02834-DMS
 v.                                                       3:11-cr-00287-DMS

PEDRO RODRIGUEZ-CORTEZ,                         MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                    Dana M. Sabraw, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      In these consolidated appeals, Pedro Rodriguez-Cortez challenges the 64-

month sentence imposed following his guilty-plea conviction for being a removed

alien found in the United States, in violation of 8 U.S.C. § 1326, and the

consecutive 6-month sentence imposed following the revocation of his supervised



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
release, which he was serving in connection with a 2010 illegal reentry conviction.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Rodriguez-Cortez contends that the 64-month sentence is substantively

unreasonable in light of mitigating factors such as his age, his reason for

reentering, the nature and age of some of his prior felony convictions, and

amendments to the illegal reentry Guideline that went into effect after his 2010

illegal reentry conviction. He also argues that the consecutive 6-month revocation

sentence is unnecessary because the 64-month sentence adequately serves the

purposes of sentencing.

      The district court did not abuse its discretion. See Gall v. United States, 552
U.S. 38, 51 (2007). The sentences are substantively reasonable in light of the

statutory sentencing factors and the totality of the circumstances, including

Rodriguez-Cortez’s extensive criminal history, the need for deterrence, and his

breach of the court’s trust. See 18 U.S.C. §§ 3553(a), 3583(e); Gall, 552 U.S. at

51; United States v. Simtob, 485 F.3d 1058, 1062 (9th Cir. 2007) (breach of the

court’s trust is a proper consideration at a revocation sentencing).

      AFFIRMED.




                                          2                            18-50112 & 18-50113